                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF KANSAS

In re: Molly Anne Little                                   Case No.:    19-20785-13-DLS

           DEBTOR’S OBJECTION TO CLAIM OF CAPITAL ONE AUTO FINANCE

       COMES NOW the Debtor, by and through her attorney, Kristina S. Zhilkina-Crump, and
objects to the allowance of claim number 4 by Capital One Auto Finance, a division of Capital
One, N.A.
        In support of said objection, Debtor alleges and states as follows:
        1. The above creditor has filed a secured claim in the amount of $9,927.96.
        2. Debtor is surrendering her interest in the property securing the note. The Debt is
being paid through the co-signor's Chapter 13 Plan.
        3. This objection does not bar the creditor from filing an unsecured deficiency claim.
        WHEREFORE, Debtor prays that this Court sustain their objection, and disallow the
claim of Capital One Auto Finance, and grant such other and further relief as the Court deems
just and equitable.

Respectfully submitted,

s/ Kristina S. Zhilkina-Crump
Kristina S. Zhilkina-Crump, #24665
Coons & Crump, LLC
534 S. Kansas Ave., Ste. 305
Topeka, KS 66603
Phone: 785-856-8720
Fax: 888-507-1350
kcrump@kansasbankruptcy.com
Counsel for Debtor




                Case 19-20785        Doc# 19    Filed 06/05/19     Page 1 of 3
                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF KANSAS

In re: Molly Anne Little                                      Case No.:    19-20785-13-DLS

           NOTICE WITH OPPORTUNITY FOR NONEVIDENTIARY HEARING ON
               OBJECTION TO CLAIM OF CAPITAL ONE AUTO FINANCE

       NOTICE IS HEREBY GIVEN that if you fail to file a written objection to the above motion
with the Clerk of the U.S. Bankruptcy Court at Kansas City, Kansas, on or before July 5, 2019,
the Court will enter an order prepared and submitted by movant within ten (10) days of the
objection deadline and no hearing will be held.

       If you file a timely objection, a nonevidentiary hearing will be held before the U.S.
Bankruptcy Court, Room 144, 500 State Avenue, Kansas City, Kansas 66101, on August 9,
2019, at 9:30 a.m., or as soon thereafter as the court’s schedule permits. If you file the
objection, you must appear at the hearing unless you have submitted an agreed order in
advance signed by all parties or their counsel.

Respectfully submitted,

s/ Kristina S. Zhilkina-Crump
Kristina S. Zhilkina-Crump, #24665
Coons & Crump, LLC
534 S. Kansas Ave., Ste. 305
Topeka, KS 66603
Phone: 785-856-8720
Fax: 888-507-1350
kcrump@kansasbankruptcy.com
Counsel for Debtor

                                   CERTIFICATE OF MAILING

I do hereby certify that, on June 5, 2019, I deposited in the first class United States mail,
postage prepaid, a copy of the foregoing Objection Notice of Nonevidentiary Hearing to:

Capital One Services, LLC
1680 Capital One Dr.
McLean, VA 11102




                Case 19-20785        Doc# 19      Filed 06/05/19      Page 2 of 3
Corporation Service Company
Resident Agent for Capital One Services, LLC
2900 SW Wanamaker Dr., Ste. 204
Topeka, KS 66614

Blake Hogan, CEO/President
AIS Portfolio Services, LP
4515 N. Santa Fe Ave. Dept. APS
Oklahoma, OK 73118

Capital One Auto Finance
A division of Capital One, N.A.
c/o AIS Portfolio Services, LP
4515 N. Santa Fe Ave. Dept. APS
Oklahoma, OK 73118

Milan Jadav, Claims Processor
AIS Portfolio Services, LP
4515 N. Santa Fe Ave. Dept. APS
Oklahoma, OK 73118

Molly Anne Little
230 Mount Hope Court, B3
Lawrence, KS 66044

I also certify that I deposited by certified mail, a copy of the foregoing Certificate of Service with
an attached copy of the Objection to Claim and Objection Notice of Nonevidentiary Hearing to
to the following parties:

Richard D. Fairbank, CEO
Capital One, N.A.
1680 Capital One Dr.
McLean, VA 22102

I also certify that the U.S. Trustee, ustpregion20.wi.ecf@usdoj.gov, and the Standing Chapter
13 Trustee, William H. Griffin, ecfgriff@13trusteekc.com, are being served electronically on the
same date this pleading is being filed.

s/ Kristina S. Zhilkina-Crump
Kristina S. Zhilkina-Crump




                 Case 19-20785        Doc# 19      Filed 06/05/19      Page 3 of 3
